Ellsworth, J.
We think there must be a new trial, in consequence of the manner in which the case was submitted to the jury. Upon the other point, whether the verdict is against evidence, we forbear to express our opinion, as the case must go back for another trial, and the evidence on the second trial may not be the same as on the first.
The difficulty with the charge is this. The judge stated, that under the circumstances enumerated, there was, in law, a prima facie case against the accused, and that the burthen of proof was on him, to show that he was not in fact guilty ; in other words, to show that he was the bona fide agent of Richards, and not one of form only, under cover of which the statute might be violated. The circumstances mentioned might in the minds of the jury have been satisfactory evidence as to the character in which the defendant had *44acted, and of his real guilt; and if the judge, in commenting on these circumstances, had presented them only in that view, as evidence tending to prove a fact in issue, and not as constituting a prima facie case in law, shifting the burthen of proof from the state to the accused, the error complained of would not have occurred; but this he did not do. After the evidence was all in, the jury should have been told, that it was the duty of the prosecutor to prove the material allegations set out in the complaint, and that if, after duly considering the evidence on both sides, they were satisfied of the guilt of the accused, they should return a verdict against him; but if not, then in his favor. It was not correct to take a portion of the evidence, and to say upon the strength of it, that the burthen of proof was on the accused, and that if he did not prove his innocence he was to be found guilty.
We advise a new trial.
In this opinion the other judges, Storks and Hinman, concurred.
A new trial to be granted.